                                                           Case 2:19-cv-00856-GMN-DJA Document 62 Filed 08/19/19 Page 1 of 9



                                                       1    Alex L. Fugazzi, Esq. (Nevada Bar No. 9022)
                                                            Michael Paretti (Nevada Bar No. 13926)
                                                       2    SNELL & WILMER L.L.P.
                                                            3883 Howard Hughes Parkway, Suite 1100
                                                       3    Las Vegas, Nevada 89169
                                                            Telephone: 702.784.5200
                                                       4    Facsimile: 702.784.5252
                                                            afugazzi@swlaw.com
                                                       5    mparetti@swlaw.com
                                                       6
                                                            Attorneys for Defendant
                                                       7    Shannon Pierce
                                                       8                               UNITED STATES DISTRICT COURT
                                                       9                                           DISTRICT OF NEVADA
                                                      10
                                                            LATONIA SMITH,                                      Case No.:   2:19-cv-00856-GMN-DJA
                                                      11
                                                                                   Plaintiff(s),
                                                      12
             3883 Howard Hughes Parkway, Suite 1100




                                                                            -vs-                                DEFENDANT SHANNON PIERCE’S
Snell & Wilmer




                                                      13                                                        REPLY IN SUPPORT OF MOTION TO
                    Las Vegas, Nevada 89169




                                                            CAESARS ENTERTAINMENT                               CONSOLIDATE CASES
                         LAW OFFICES

                          702.784.5200




                                                      14    CORPORATION, a Delaware corporation;
                               L.L.P.




                                                            PHWLV, LLC d/b/a PLANET
                                                      15    HOLLYWOOD RESORT AND CASINO, a
                                                            Nevada limited liability company;
                                                      16    SHANNON PIERCE; ETHAN THOMAS,
                                                      17                           Defendant(s).
                                                      18

                                                      19            Defendant Shannon Pierce (“Ms. Pierce”), by and through her counsel of record, Snell &
                                                      20   Wilmer L.L.P., hereby submits her Reply in support of her Motion to Consolidate Case No. 2:19-
                                                      21   cv-00824-GMN-GWF (the “Fennemore Action”) and Case No. 2:19-cv-00856-GMN-GWF (the
                                                      22   “Pierce Action”) [ECF No. 48].
                                                      23            This Reply is based on the attached memorandum of points and authorities, the papers and
                                                      24   pleadings on file with the Court, and such other written or oral argument and other materials that
                                                      25   may be presented prior to the Court’s decision on the Motion.
                                                      26

                                                      27

                                                      28


                                                                                                          -1-
                                                           15112927.2
                                                           Case 2:19-cv-00856-GMN-DJA Document 62 Filed 08/19/19 Page 2 of 9



                                                       1                       MEMORANDUM OF POINTS AND AUTHORITIES
                                                       2   I.     INTRODUCTION
                                                       3          Based on several flawed premises, Ms. Smith’s Opposition to the Motion to Consolidate
                                                       4   falls short. Ms. Smith’s first flawed premise is that Fennemore Craig (“Fennemore”) and
                                                       5   Fennemore attorney Ms. Pierce previously attempted to combine the Fennemore Action and the
                                                       6   Pierce Action. This is inaccurate. Rather, Fennemore and Ms. Pierce previously filed notices of
                                                       7   related cases as required by the Local Rules. See ECF No. 4.
                                                       8          Ms. Smith’s second flawed premise is that the Pierce Action should be remanded back to
                                                       9   state court. Again, this is incorrect. In the Pierce Complaint, Ms. Smith expressly pleaded a cause
                                                      10   of action under 42 U.S.C. § 2000a, which presents a federal question over which this Court has
                                                      11   jurisdiction pursuant to 28 U.S.C. § 1331. See Pl.’s First Amd. Compl., ECF No. 1-1, at ¶¶94-98.
                                                      12          Ms. Smith’s third flawed premise is that the Fennemore Action and the Pierce Action “are
             3883 Howard Hughes Parkway, Suite 1100
Snell & Wilmer




                                                      13   different as Pierce [in the Pierce Action] was mainly acting in her individual capacity when she
                    Las Vegas, Nevada 89169
                         LAW OFFICES

                          702.784.5200




                                                      14   engaged in the actions asserted in Ms. Smith’s Complaint,” and “Fennemore Craig is being sued in
                               L.L.P.




                                                      15   their capacity as a law firm who engaged in and had employees (even those who are not attorneys)
                                                      16   engaged in the conspiracy to target Ms. Smith.” As the side-by-side analysis presented in the
                                                      17   Motion to Consolidate demonstrates, Ms. Smith’s operative complaints in both actions are nearly
                                                      18   identical and present the same issues of law and fact.
                                                      19          Ms. Smith’s fourth flawed premise is that “consolidation would be inefficient and create
                                                      20   prejudice and confusion” and that the Fennemore Action and Pierce Action “are at different stages.”
                                                      21   Pl.’s Resp., ECF No. 54, at 2:20-21. This, again, is false; consolidating the two actions will only
                                                      22   serve to reduce duplicative filings and repetitive discovery while simultaneously limiting the
                                                      23   possibility of inconsistent results between the cases. Both cases are at the same stage of litigation.
                                                      24   As of now, discovery has opened in both cases on a substantially similar timeline and motions to
                                                      25   dismiss are pending. And as explained in detail below, Ms. Smith apparently seeks to use the
                                                      26   separate actions to prejudice the defendants by improperly limiting their participation in discovery
                                                      27   and/or by presumably trying to take multiple depositions of the same witnesses in each separate
                                                      28

                                                                                                           -2-
                                                           Case 2:19-cv-00856-GMN-DJA Document 62 Filed 08/19/19 Page 3 of 9



                                                       1   case. For each of these reasons, Ms. Smith’s Opposition fails, and the Court should grant
                                                       2   Fennemore’s and Ms. Pierce’s Motion to Consolidate the actions.
                                                       3   II.    LEGAL ARGUMENT
                                                       4          A.      Fennemore and Ms. Pierce Previously Filed a Notice of Related Cases as
                                                                          Required under the Local Rules.
                                                       5

                                                       6          Ms. Smith inaccurately contends that Fennemore and Ms. Pierce have already attempted to
                                                       7   combine the Fennemore Action and the Pierce Action. But Fennemore and Ms. Pierce only
                                                       8   previously filed a notice of related cases [ECF No. 4] as required by the Local Rules in each of the
                                                       9   respective actions. See LR 42-1(a) (mandating that a party who has reason to believe that an action
                                                      10   on file is related to another action on file “must file in each action and serve on all parties in each
                                                      11   action a notice of related cases.”) (emphasis added). Indeed, this Court promptly took jurisdiction
                                                      12   over the Pierce Action as a related case. This does not mean, however, that either Fennemore or
             3883 Howard Hughes Parkway, Suite 1100
Snell & Wilmer




                                                      13   Ms. Smith have previously attempted to “combine” the cases. The Court should not be persuaded
                    Las Vegas, Nevada 89169
                         LAW OFFICES

                          702.784.5200




                                                      14   by Ms. Smith’s suggestion that the Court already considered the relief that Fennemore and Ms.
                               L.L.P.




                                                      15   Pierce seek in the instant Motion to Consolidate.
                                                      16          B.      Ms. Smith’s Motion to Remand does not Impact Consolidation.
                                                      17          Ms. Smith also contends that the Court should not consolidate the Fennemore Action and
                                                      18   the Pierce Action because the Pierce Action should be remanded to state court. This argument fails
                                                      19   for the same reasons detailed at length in Ms. Pierce’s Response to Ms. Smith’s Motion to Remand
                                                      20   [ECF No. 28], as well as co-defendants’ Caesars Entertainment Corporation, PHWLV, and Ethan
                                                      21   Thomas’ Response to Ms. Smith’s Motion to Remand [ECF No. 29]. Ms. Smith’s argument yet
                                                      22   again fails to acknowledge that she specifically pleaded a cause of action under 42 U.S.C. § 2000a,
                                                      23   which presents a federal question over which this Court has jurisdiction pursuant to 28 U.S.C. §
                                                      24   1331. See Pl.’s First Amd. Compl., ECF No. 1-1, at ¶¶94-98.
                                                      25          As Ms. Smith’s Motion to Remand fails, it does not present a basis to deny consolidating
                                                      26   the two near-identical actions. Ms. Smith’s argument that “the only reason why defendants removed
                                                      27   the [Pierce] case and why the court is holding on to the case is for delay, prejudicing the Plaintiff
                                                      28   in discovery” is likewise misguided and unsupported. Ms. Smith has not articulated, nor can she,

                                                                                                            -3-
                                                           Case 2:19-cv-00856-GMN-DJA Document 62 Filed 08/19/19 Page 4 of 9



                                                       1   how removing the Pierce Action caused delay, nor can she articulate how she has been improperly
                                                       2   prejudiced by the defendants or this Court. This argument is even more unavailing considering Ms.
                                                       3   Smith did not timely respond to Ms. Pierce’s pending Motions to Dismiss until August 12, 2019,1
                                                       4   two months after her responses were due.
                                                       5           C.     The Fennemore Action and the Pierce Action are Nearly Identical.
                                                       6           Ms. Smith’s argument that the Fennemore Action and the Pierce Action are “different” is
                                                       7   disingenuous. In an attempt to support this position, Ms. Smith contends that “Pierce was mainly
                                                       8   acting in her individual capacity when she engaged in the actions asserted in Ms. Smith’s
                                                       9   Complaint,” and “Fennemore Craig is being sued in their capacity as a law firm who engaged in
                                                      10   and had employees (even those who are not attorneys) engaged in the conspiracy to target Ms.
                                                      11   Smith.” Stated differently, Ms. Smith contends that the Fennemore Action and Pierce Action are
                                                      12   sufficiently distinct so as to not consolidate them solely based on the fact that Ms. Smith sued Ms.
             3883 Howard Hughes Parkway, Suite 1100
Snell & Wilmer




                                                      13   Pierce (a Fennemore attorney) in her individual capacity, and Fennemore in its capacity as an
                    Las Vegas, Nevada 89169
                         LAW OFFICES

                          702.784.5200




                                                      14   employer of Ms. Pierce, among others.
                               L.L.P.




                                                      15           Ms. Smith relies upon inapposite caselaw to support her theory. In E.E.O.C. v. Pan Am.
                                                      16   World Airways, Inc., the Northern District of California court declined to consolidate two related
                                                      17   actions because, despite having considerable factual overlap, they presented entirely different
                                                      18   questions of law. C-81-3636 RFP, 1987 WL 97215, at *2 (N.D. Cal. Dec. 3, 1987). Specifically,
                                                      19   one of the actions raised an Age Discrimination in Employment Act (ADEA) claim, while the other
                                                      20   action raised claims for breach of a collective bargaining agreement and breach of the duty of fair
                                                      21   representation. Id. In supporting its decision to decline consolidation, the court explained that
                                                      22   introducing evidence related to claims for breach of a collective bargaining agreement and breach
                                                      23   of the duty of fair representation and “elucidating the law applicable therein would inject substantial
                                                      24   intricacy into an already complex trial.” Id.
                                                      25           Unlike the E.E.O.C. case, here, Ms. Smith alleges nearly identical causes of action against
                                                      26   Ms. Pierce and Fennemore. In her operative complaints, Ms. Smith has alleged the following causes
                                                      27   of action against both Ms. Pierce and Fennemore: Intentional Infliction of Emotional Distress,
                                                      28
                                                           1
                                                               See ECF No. 55.

                                                                                                            -4-
                                                           Case 2:19-cv-00856-GMN-DJA Document 62 Filed 08/19/19 Page 5 of 9



                                                       1   Defamation/Defamation Per Se, Slander/Slander Per Se, and Permanent Injunctive Relief.
                                                       2   Although Ms. Smith also asserts causes of action for abuse of process, malicious prosecution, and
                                                       3   violation of 42 USC § 2000a and NRS 651 in the Pierce Action, and for civil conspiracy in the
                                                       4   Fennemore Action, a cursory review of Ms. Smith’s allegations demonstrate that they are all
                                                       5   premised on the same underlying alleged facts. And perhaps most tellingly, Ms. Smith has moved
                                                       6   for leave to amend both complaints, requesting to add claims for breach of confidentiality, abuse
                                                       7   of process, and malicious prosecution in the Fennemore Action [ECF No. 29 in the Fennemore
                                                       8   Action], and breach of confidentiality and civil conspiracy in the Pierce Action [ECF No. 57].
                                                       9   While amendment to each of Ms. Smith’s respective complaints would be futile, as explained in
                                                      10   detail in the respective responses to each of Ms. Smith’s Motions for Leave to Amend, Ms. Smith
                                                      11   even now attempts to assert the same seven causes of action against both Fennemore and
                                                      12   Ms. Pierce. Thus, the only alleged non-duplicative claim is Ms. Smith’s claim for violation of 42
             3883 Howard Hughes Parkway, Suite 1100
Snell & Wilmer




                                                      13   USC § 2000a and NRS 651. And because this claim is again based on the same underlying alleged
                    Las Vegas, Nevada 89169
                         LAW OFFICES

                          702.784.5200




                                                      14   facts, it is indisputable that it would not add substantial intricacy to this matter. See e.g., Zimmerman
                               L.L.P.




                                                      15   v. GJS Group, Inc., 2:17-cv-00304-GMN-GWF, 2018 WL 1512603, at *2 (D. Nev. Mar. 27, 2018)
                                                      16   (common questions of law render cases appropriate for consolidation); In re W. States Wholesale
                                                      17   Nat. Gas Antitrust Litig., 2:03-cv-01431-PMP-PAL, 2010 WL 2426031, at *1 (D. Nev. June 4,
                                                      18   2010) (finding consolidation appropriate where the actions involve common questions of law and
                                                      19   fact).
                                                      20            D.     Consolidating the Fennemore Action and the Pierce Action will Promote
                                                                           Judicial Efficiency and will not Prejudice any Party.
                                                      21

                                                      22            Consolidating the Fennemore Action and the Pierce Action will only serve to promote

                                                      23   efficiency for both the Court and the Parties. Ms. Smith makes no effort to explain how

                                                      24   consolidating the two actions will “only guarantee delay, confusion, and prejudice.” If anything,

                                                      25   the opposite is true. Consolidating the two actions will allow the respective parties to limit filing

                                                      26   duplicative, substantially similar briefs in separate actions. This will, in turn, limit the Court having

                                                      27   to consider and decide parallel motions, while simultaneously limiting the possibility of

                                                      28   inconsistent results.


                                                                                                             -5-
                                                           Case 2:19-cv-00856-GMN-DJA Document 62 Filed 08/19/19 Page 6 of 9



                                                       1          Ms. Smith’s contention that the cases are at “different stages in litigation” is likewise
                                                       2   patently untrue. Fennemore and Ms. Pierce have filed comparable motions to dismiss in both
                                                       3   actions. Fennemore and Ms. Pierce have also filed similar motions to stay discovery in both actions.
                                                       4   And as of now, discovery has opened in both cases on a substantially similar timeline (the discovery
                                                       5   deadline in the Fennemore Action is December 2, 2019 [ECF No. 17 in the Fennemore Action],
                                                       6   and the discovery deadline in the Pierce Action is January 24, 2020 [ECF No. 44]).
                                                       7          In fact, Ms. Smith’s recent discovery efforts in the Fennemore Action explicitly demonstrate
                                                       8   why consolidation is not only appropriate, it is necessary. In the Fennemore Action, Ms. Smith
                                                       9   issued a deposition subpoena to Ms. Pierce as opposed to simply noticing her deposition in the
                                                      10   Pierce Action. By doing so, Ms. Smith is either trying to prevent the other defendants in the Pierce
                                                      11   Action from participating in Pierce’s deposition, or is trying to get two bites at the proverbial apple
                                                      12   by deposing Ms. Pierce twice. Both reasons are improper and exemplify the very actions that
             3883 Howard Hughes Parkway, Suite 1100
Snell & Wilmer




                                                      13   Federal Rule of Civil Procedure 42 is designed to prevent. Contrary to Ms. Smith’s argument, this
                    Las Vegas, Nevada 89169
                         LAW OFFICES

                          702.784.5200




                                                      14   example highlights the inefficiencies and prejudice to defendants that consolidating these actions
                               L.L.P.




                                                      15   would prevent.
                                                      16          Moreover, in the Fennemore Action, Ms. Smith issued subpoenas to employees of Caesars
                                                      17   and/or PHWLV, (which entities are co-defendants of Pierce in the Pierce action), improperly
                                                      18   seeking communications between Fennemore and Caesars/PHWLV employees, which would be
                                                      19   privileged, and requesting the production and search of their personal cell phones and personal
                                                      20   computers. The impropriety of these subpoenas is compounded by Ms. Smith’s attempt to preclude
                                                      21   Caesars’ involvement in discovery in the Fennemore Action, given that Caesars holds the privilege
                                                      22   regarding these communications. See August 13, 2019, e-mail from L. Smith to A. Fugazzi,
                                                      23   attached as Exhibit A. In her email objecting to Caesars’ counsel’s participation in the meet and
                                                      24   confer process, Ms. Smith states:
                                                      25              I will not be conferencing with Mr. Clayton [counsel for Caesars, PHWLV,
                                                                      and Ethan Thomas] as the subpoenas do not concern his case. Yesterday you
                                                      26              did not state anything about joining another unrelated party and the
                                                                      meet/confer will not be going forward with such a separate party, in a separate
                                                      27              case and under the jurisdiction of a separate court. If you choose to conference
                                                      28              Mr. Clayton at 5PM, I will not be present. I will be present at 5PM for a meet
                                                                      and confer with Fennemore Craig. The meet and confer is concerning Smith

                                                                                                            -6-
                                                           Case 2:19-cv-00856-GMN-DJA Document 62 Filed 08/19/19 Page 7 of 9



                                                       1             v. Fenn in Federal Court. That’s all. Again, Mr. Clayton does not represent
                                                                     Fennemore Craig. Please give Mr. Clayton, who respectfully does not contact
                                                       2             me via email, the courtesy of knowing this as well.
                                                       3   Ex. A. From these examples, it is apparent that the consolidation of the Fennemore Action and the
                                                       4   Pierce Action is necessary to protect all parties’ interests while promoting efficiency and limiting
                                                       5   the unnecessary expenditure of resources.
                                                       6   III.   CONCLUSION
                                                       7          For each of these reasons, the Court should consolidate the Fennemore Action and the
                                                       8   Pierce Action. Both cases are nearly identical factually, legally and procedurally. The Defendants
                                                       9   in both actions have filed substantially similar motions to dismiss, and discovery has just begun in
                                                      10   each lawsuit (with similar motions to stay discovery pending in both). Accordingly, for purposes
                                                      11   of judicial efficiency and given that prejudice will only occur if consolidation is not granted, it is
                                                      12   appropriate for the Court to consolidate the cases at this juncture.
             3883 Howard Hughes Parkway, Suite 1100
Snell & Wilmer




                                                      13
                    Las Vegas, Nevada 89169




                                                            Dated: August 19, 2019.                   SNELL & WILMER L.L.P.
                         LAW OFFICES

                          702.784.5200




                                                      14
                               L.L.P.




                                                      15
                                                                                                      By: /s/ Michael Paretti
                                                      16
                                                                                                      Alex L. Fugazzi, Esq. (NV Bar No. 9022)
                                                      17                                              Michael Paretti (NV Bar No. 13926)
                                                                                                      3883 Howard Hughes Parkway, Suite 1100
                                                      18                                              Las Vegas, Nevada 89169

                                                      19                                              Attorneys for Defendant Shannon Pierce

                                                      20

                                                      21

                                                      22

                                                      23

                                                      24

                                                      25

                                                      26

                                                      27

                                                      28

                                                                                                            -7-
                                                           Case 2:19-cv-00856-GMN-DJA Document 62 Filed 08/19/19 Page 8 of 9



                                                       1                                    CERTIFICATE OF SERVICE
                                                       2          I, the undersigned, declare under penalty of perjury, that I am over the age of eighteen (18)
                                                       3   years, and I am not a party to, nor interested in, this action. On this date, I caused to be served a
                                                       4   true and correct copy of the foregoing DEFENDANT SHANNON PIERCE’S REPLY IN
                                                       5   SUPPORT OF MOTION TO CONSOLIDATE CASES by method indicated below:
                                                       6
                                                               BY FAX: by transmitting via facsimile the document(s) listed above to the fax
                                                             number(s) set forth below on this date before 5:00 p.m. pursuant to EDCR Rule 7.26(a).
                                                       7
                                                                   A printed transmission record is attached to the file copy of this document(s).
                                                       8
                                                             BY  U.S. MAIL: by placing the document(s) listed above in a sealed envelope with
                                                               postage thereon fully prepaid, in the United States mail at Las Vegas, Nevada addressed
                                                       9           as set forth below.
                                                      10                  Latonia Smith (in Pro Per)
                                                                          9748 Canyon Landing Ave.
                                                      11                  Las Vegas, NV 89166
                                                                          Tel:     (702) 521-3522
                                                      12
             3883 Howard Hughes Parkway, Suite 1100




                                                             BY  OVERNIGHT MAIL: by causing document(s) to be picked up by an overnight
                                                               delivery service company for delivery to the addressee(s) on the next business day.
Snell & Wilmer




                                                      13
                    Las Vegas, Nevada 89169
                         LAW OFFICES




                                                             BY PERSONAL DELIVERY: by causing personal delivery by                       ,a
                          702.784.5200




                                                      14
                                                               messenger service with which this firm maintains an account, of the document(s) listed
                               L.L.P.




                                                      15           above to the person(s) at the address(es) set forth below.

                                                      16     BY  ELECTRONIC SUBMISSION: submitted to the above-entitled Court for
                                                               electronic filing and service upon the Court’s Service List for the above-referenced case.
                                                      17
                                                             BY   EMAIL: by emailing a PDF of the document listed above to the email addresses of
                                                               the individual(s) listed below.
                                                      18
                                                            Riley Clayton, Esq.
                                                      19    HALL JAFFE & CLAYTON, LLP
                                                            7425 Peak Drive
                                                      20    Las Vegas, NV 89128
                                                            Telephone: 702.316.4111
                                                      21    Facsimile: 702.316.4114
                                                            rclayton@lawhjc.com
                                                      22
                                                            Attorneys for Defendant Caesars Entertainment
                                                      23
                                                            Corporation, PHWLV, LLC dba Planet
                                                      24    Hollywood Resort & Casino, and Ethan
                                                            Thomas
                                                      25
                                                           DATED this 19th day of August, 2019.
                                                      26
                                                                                                         An employee of SNELL & WILMER L.L.P.
                                                      27

                                                      28

                                                                                                           -8-
                                                           Case 2:19-cv-00856-GMN-DJA Document 62 Filed 08/19/19 Page 9 of 9



                                                       1                                      INDEX OF EXHIBITS
                                                       2    Exhibit No.     Description                                           No. of Pages
                                                            A               August 13, 2019, e-mail from L. Smith to A. Fugazzi   6
                                                       3

                                                       4   4823-7407-6832

                                                       5

                                                       6

                                                       7

                                                       8

                                                       9

                                                      10

                                                      11

                                                      12
             3883 Howard Hughes Parkway, Suite 1100
Snell & Wilmer




                                                      13
                    Las Vegas, Nevada 89169
                         LAW OFFICES

                          702.784.5200




                                                      14
                               L.L.P.




                                                      15

                                                      16

                                                      17

                                                      18

                                                      19

                                                      20

                                                      21

                                                      22

                                                      23

                                                      24

                                                      25

                                                      26

                                                      27

                                                      28

                                                                                                        -9-
